Citation Nr: 0017519	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  94-07 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1981.  It is also noted that the evidence on file 
indicates that the veteran had subsequent periods of Reserve 
duty.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the claim.

The veteran provided testimony at a personal hearing 
conducted before the RO in May 1994, a transcript of which is 
of record.

This case was previously before the Board in June 1996, at 
which time it was remanded for additional development.  It 
has now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board notes that 
the veteran's accredited representative has stated that the 
RO complied with the remand directives.  Further, the Board 
has conducted its own review of the record, and is satisfied 
that the RO has substantially complied with the directives of 
the June 1996 remand to the extent permitted by the 
cooperation of the veteran.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  Accordingly, a new remand is not required 
in order to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).

As an additional matter, it is noted that the veteran had 
perfected a timely appeal on the issue of entitlement to 
service connection for bilateral hearing loss.  This claim 
was denied by the Board in June 1996, and the veteran did not 
appeal this decision to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court').  Accordingly, this decision is final, and is no 
longer before the Board.


FINDINGS OF FACT

No competent medical evidence is on file which relates the 
veteran's heart disorder to his active military service, to 
include active duty for training (ACDUTRA) or inactive duty 
training.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a heart disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's heart was clinically evaluated as 
normal on his January 1977 enlistment examination.  His blood 
pressure at this examination was noted to be 134/68 
(systolic/diastolic).  It was also noted that a chest X-ray 
was negative for any disease or defect.  At the time of this 
examination, the veteran reported that he had never 
experienced palpation or pounding heart, heart trouble, nor 
high or low blood pressure.  

The veteran's service medical records for his period of 
active duty show no treatment for or a diagnosis of a heart 
disorder.  Various blood pressure readings were noted in the 
records, including: 148/70 in October 1978; 118/70 in April 
1979; 130/84 in September 1980; 126/80, and 120/80 in October 
1980; 110/80, 124/60, 138/96, and 130/92 in November 1980; 
120/80, and 120/90 in January 1981; 120/60, and 110/70 in 
March 1981; 132/82 in June 1981; 134/82 in July 1981; and 
130/80 in September 1981.

On his October 1981 expiration of term of service 
examination, the veteran's heart was clinically evaluated as 
normal.  His blood pressure was noted to be 110/72.  No chest 
X-ray appears to have been conducted in conjunction with this 
examination.  Also, at the time of this examination, the 
veteran reported that he had never experienced palpation or 
pounding heart, nor heart trouble.  However, he did state 
that he had experienced high or low blood pressure.  

Private medical records are also on file from the Selah 
Family Medicine Clinic, dated in March 1986, November 1990, 
and July 1992.  The March 1986 records concern the veteran's 
left ankle, and make no pertinent findings regarding his 
heart.  However, the November 1990 records show that the 
veteran was evaluated for a heart murmur.  It was noted that 
the veteran was in the Reserves, and that he had had a 
physical examination that revealed a heart murmur.  The 
veteran reported that this was the first time that a heart 
murmur had been heard.  At the November 1990 evaluation, his 
blood pressure was noted to be 144/88.  Following examination 
of the veteran, the diagnostic impression was probable 
bicuspid, slightly thickened aortic valve with mild aortic 
insufficiency.  Further, it was opined that this valvular 
abnormality would cause the veteran no problem at that time, 
but that over a period of decades he might develop aortic 
insufficiency or, more likely, aortic stenosis.  The July 
1992 records consisted entirely of a "To whom it may 
concern..." letter, which simply stated that the veteran was 
under care regarding his physical activity level, and 
referred to the November 1990 records.  Nothing in these 
records related the veteran's heart problems to his military 
service.

Also on file are medical records from the veteran's Reserve 
service.  These include a November 1990 echocardiogram 
report, which revealed normal sinus rhythm.  The 
interpretation from this report was that the aortic valve 
might be bicuspid; and that trivial pulmonic insufficiency 
and mild concentric left ventricular hypertrophy were 
present.  Further, there is a June 1992 Reserve physical 
examination which clinically evaluated the veteran's heart as 
normal.

In January 1993, the RO received the veteran's claim of 
entitlement to service connection for, among other things, a 
heart disorder.  At that time, the veteran reported that his 
heart disorder was found in November 1990.  He contended that 
his military service had aggravated the condition.

The veteran subsequently underwent a VA general medical 
examination in March 1993.  At this examination, the veteran 
reported, among other things, that two years earlier a doctor 
had been listening to his heart when he heard an apparent 
murmur.  The veteran was then referred to a cardiologist, who 
diagnosed a bicuspid aortic valve with aortic insufficiency.  
His main complaint was of excessive fatigue, and it was noted 
that this is what brought him to the doctor in the first 
place.  Following examination of the veteran, the examiner's 
diagnoses included aortic insufficiency due to bicuspid 
aortic valve; and probable essential hypertension, mild.  The 
examiner did not relate the veteran's heart problems to the 
veteran's military service.

In the October 1993 rating decision, the RO, among other 
things, denied service connection for a heart disorder.  The 
veteran appealed this decision to the Board.  In his February 
1994 Substantive Appeal, he contended that his heart disorder 
should have been picked up at the time of his entry into 
service.  He also contended that, based upon what he had 
found out about his heart problems, that the excess physical 
activity during service made the bicuspid valve thicker.

At his May 1994 personal hearing, it was acknowledged that 
the veteran's service records contained no complaint or 
diagnosis of cardiovascular disease.  Nevertheless, the 
veteran felt that the physical activities during service had 
aggravated his heart disorder.  He testified that he 
understood his condition may have preexisted service, and 
that his doctor informed him that the heart disorder was 
congenital.  Further, the veteran testified that his heart 
disorder was first discovered in 1990.  He testified that he 
had gone to the doctor because he was always tired, and the 
doctor detected a heart murmur.  On inquiry, the veteran 
testified that he thought he had the same types of symptoms 
during service which led to his diagnosis of a heart 
disorder, but that he could not truthfully say.  He also 
testified that the severity of his heart disorder was 
expected to be progressive.

In June 1996, the Board remanded the veteran's claim for 
additional development.  Among other things, the RO was to 
request that the veteran identify any additional physicians 
and medical facilities which had treated him for his heart 
disorder since service, and obtain copies of these records 
with the veteran's consent.  Further, the RO was to request 
additional records concerning the veteran's service with the 
Reserves.

Following the Board's remand, the RO sent development letters 
to the veteran in July and October 1996, in which it 
requested that he identify and/or submit additional medical 
records pertinent to his claim.  No response appears on file 
from the veteran regarding these requests.

The record also reflects that the RO sent several requests 
for additional records regarding the veteran's Reserve 
service.  Additional records were ultimately received that 
included a copy of a June 1984 National Guard enlistment 
examination.  The veteran's heart was clinically evaluated as 
normal on this examination, and his blood pressure was noted 
to be 132/72.  At the time of this examination, the veteran 
reported that he had never experienced palpation or pounding 
heart, nor heart trouble.  However, he did report that he had 
experienced high or low blood pressure.  The examiner noted 
that the veteran had a history of hypertension "documented 
in military."

Various other medical records are on file, including VA 
joints examinations conducted in June 1995, June 1998, and 
November 1999, which make no pertinent findings regarding the 
veteran's heart disorder.

In a January 1999 Supplemental Statement of the Case, the RO 
confirmed and continued the denial of service connection for 
a heart disorder, finding that the claim was not well 
grounded.  

In statements dated in May and June 2000, the veteran's 
representative acknowledged that the RO had developed the 
claim consistent with the Board's remand directives.  It was 
also contended that the benefit of the doubt doctrine be 
accorded to the veteran's claim.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  Active military, 
naval, or air service includes any period of ACDUTRA during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled from an injury incurred or aggravated 
in the line of duty. 38 U.S.C.A. § 101(24). 

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition except for defects, infirmities, or 
disorders noted when examined and accepted for service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that a disease existed prior to service.  38 
U.S.C.A. §§ 1111, 1137; 38 C.F.R. 3.304(b).  A preexisting 
injury or disease will be considered to have been aggravated 
by active military service, where there is an increase in 
disability during such service, unless there is specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1999).  
Temporary flare-ups will not be considered to be an increase 
in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during active service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

Arteriosclerosis, cardiovascular-renal disease, including 
hypertension, and arthritis, may be granted service 
connection although not otherwise established as incurred in 
service if manifested to a degree of 10 percent or more 
within one year from the date of separation, provided that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307 
are also satisfied.  38 C.F.R. §§ 3.307, 3.309.

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  As mentioned above, the Board finds that the RO 
has substantially complied with the directives of the prior 
remand.  The RO requested and obtained additional records 
concerning the veteran's Reserve period.  Also, the RO sent 
requests for additional records to the veteran, and the 
veteran did not respond to these requests.  The duty to 
assist is not exclusively a "one-way street" wherein the 
entire burden of such development is placed on VA.  If the 
veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood, 1 Vet. 
App. at 193.  Thus, the Board concludes that the RO has 
complied with the directives of the prior remand to the 
extent permitted by the veteran.  Moreover, for the reasons 
stated below, the Board concludes that the veteran's claim is 
not well grounded.  In Roberts v. West, 13 Vet. App. 185 
(1999), the Court indicated that the holding of Stegall does 
not apply in cases where the remand involved a claim that was 
not well grounded.

As a preliminary matter, the Board notes that, despite the 
notation on the June 1984 National Guard enlistment 
examination, the evidence on file does not show that the 
veteran was actually diagnosed with cardiovascular-renal 
disease, including hypertension, to a compensable degree of 
10 percent either during service, or within the first post-
service year.  See 38 C.F.R. § 4.104.  Thus, he is not 
entitled to a grant of service connection on a presumptive 
basis.  38 C.F.R. §§ 3.307, 3.309.  However, he might still 
be entitled to a grant of service connection for his heart 
disorder if all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d)

The Board also notes that the veteran contended at his 
personal hearing that his heart disorder may have preexisted 
service, and was aggravated therein.  However, no heart 
problems were noted on the veteran's January 1977 enlistment 
examination.  Further, there is no clear and unmistakable 
evidence that the heart disorder preexisted service.  Thus, 
the veteran's heart is presumed to have been in sound 
condition at the time of his entry into active service.  38 
U.S.C.A. §§ 1111, 1137; 38 C.F.R. 3.304(b).  Accordingly, the 
Board will adjudicate the veteran's claim as one for direct 
service connection.

In the instant case, the Board finds that the veteran's claim 
of entitlement to service connection is not well grounded.

As a general rule, a veteran's account of what occurred 
during service is presumed credible for the purpose of 
determining whether his claim is well-grounded.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  The Board also notes that there is 
competent medical evidence of a current heart disorder, to 
include hypertension.  However, there is no competent medical 
evidence on file which relates the veteran's heart disorder 
to his active military service, to include ACDUTRA or 
inactive duty training.

The only evidence to support the claim are the veteran's own 
contentions.  Issues of medical diagnosis or medical 
causation require competent medical evidence in order to have 
probative value.  See Grottveit at 93.  Nothing on file shows 
that the veteran has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot well ground the 
claim.  Grottveit at 93; Caluza at 504.

To the extent the veteran has indicated continuity of 
symptomatology, the Board notes that the heart is internal, 
and not subject to lay observation.  Moreover, in Voerth v. 
West, 13 Vet. App. 117 (1999) the Court stated that the 
holding in Savage does not eliminate the requirement of 
medical nexus evidence when a claimant alleges continuity of 
symptomatology.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Since no competent medical nexus evidence is on file, the 
claim is not well grounded.

For the reasons stated above, the Board has determined that 
the veteran's claim is not well grounded and must be denied.  
As the veteran has not submitted the evidence necessary for a 
well-grounded claim, a weighing of the merits of the claim is 
not warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

VA has neither the duty nor the authority to assist a 
claimant in the absence of a well-grounded claim.  Morton v. 
West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  To the extent the Board ordered 
additional development in the past, this was done in error.  
Nevertheless, VA may, dependent on the facts of the case, 
have a duty to notify the veteran of the evidence needed to 
support his claim.  38 U.S.C.A. § 5103; see also Robinette v. 
Brown, 8 Vet. App. 69, 79 (1995).  Accordingly, the Board has 
examined all evidence of record with a view towards 
determining whether the appellant has notified VA of the 
possible existence of evidence which would render his claim 
well grounded.  The Board finds that no such information is 
of record.  See McKnight v. Brown, 131 F.3d 1483 (Fed.Cir. 
1997); Beausoleil v. Brown, 8 Vet. App. 69, 80 (1995); see 
also generally Stuckey v. West, 13 Vet. App. 163, 175 (1999), 
(observing in part that when it is alleged that there is 
specific evidence that would manifestly well ground a claim, 
VA has a duty to inform the claimant of the importance of 
obtaining this evidence to "complete the application.") 
(Emphasis added).  As noted above, the veteran did not 
respond to the July or October 1996 requests for additional 
medical records.



ORDER

Entitlement to service connection for a heart disorder is 
denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

